office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et1 filen-104112-08 uilc date date to carole a smith stakeholder liaison internal_revenue_service minneapolis mn from janine cook chief employment_tax branch tax exempt government entities office_of_chief_counsel subject futa - calculation of suta credit this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent the issue is the proper calculation of the state unemployment tax suta credit if the taxable federal_unemployment_tax_act futa wages paid_by an employer are excluded exempt from suta tax for specific types of employees unemployment insurance is a joint federal-state government program designed to provide cash benefits to employees during temporary periods of unemployment the futa_tax owed by an employer for any calendar_year is measured by the_amount_of_wages paid_by an employer during such year with respect to employment sec_3301 of the internal_revenue_code code the tax is computed by applying the tax_rate in effect at the time that wages are actually or constructively paid employment_tax regulations sec_31_3301-3 and sec_31_3301-4 for calendar years through the futa rate is of the first dollar_figure of taxable wages paid during a calendar_year sec_3301 and sec_3306 of the code for and thereafter the rate drops to of taxable wages sec_3301 of the code in calculating its liability for futa_tax an employer_generally receives credit for contributions into state unemployment funds often called suta taxes that are timely filen-104112-08 paid up to a maximum of of the futa_tax otherwise imposed sec_3302 the employer must reduce the credit for suta taxes that are paid late if the suta taxes paid do not provide the maximum credit the employer may also receive an additional credit for the difference between the suta taxes that were required to be paid and the suta taxes that would have been required to be paid if the employer was subject_to the state's maximum suta rate up to the maximum credit allowable sec_3302 of the code if some of the taxable futa wages paid_by an employer were excluded from suta tax such as remuneration paid to corporate officers but other wages were subject_to suta tax the employer may nonetheless be entitled to the maximum credit based on the suta tax paid and any additional credit attributable to wages subject_to suta tax the correct result may be reached by using the worksheet in the form_940 instructions the timely paid suta wages input on line of the worksheet are often more than the futa wage_base which results in a credit based on the experience rate input on line of the worksheet and any additional credit calculated on line of the worksheet being more than the maximum credit allowable some employers may believe the suta credit is calculated on an employee by employee basis similar to the suta and futa_tax calculations however the suta credit which is used to offset the futa_tax liability of the employer is calculated using the aggregate of suta wages and credits based on the experience rate plus the additional credit available for suta wages the worksheet in the form_940 instructions and the form_940 itself takes all of these nuances into account to calculate the correct amount of futa_tax this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------at --------------------- if you have any further questions
